Exhibit 10.57

         
 
  (HLTH LOGO) [g17705g1770503.gif]   HLTH Corporation
669 River Drive, Center Two
Elmwood Park, NJ 07407
201.703.3400 Phone
www.hlth.com


February 19, 2009
Charles A. Mele
c/o HLTH Corporation
669 River Drive
Elmwood Park, NJ 07407
Dear Charlie:
Reference is made to (i) the Amended and Restated Employment Agreement dated as
of February 1, 2006 between you and HLTH Corporation (the “Company”) (as
previously amended, the “Employment Agreement”), (ii) the grant of a
nonqualified option to purchase 300,000 shares of the Company’s Common Stock
made to you on December 10, 2008 (the “2008 Option”) as evidenced by the Option
Agreement dated December 10, 2008 (the “Option Agreement”) and (iii) the grant
of 32,500 restricted shares of the Company’s Common Stock made to you on
December 10, 2008 (the “2008 Restricted Stock”) as evidenced by a restricted
stock agreement dated December 10, 2008 (the “Restricted Stock Agreement”).

1.   Consequence of a Termination of Employment without Cause or Resignation
with Good Reason on the 2008 Option. Notwithstanding anything to the contrary
contained in the Option Agreement, in the event of the termination of your
employment by the Company without Cause or by you for Good Reason (as such terms
are defined in the Employment Agreement), the 2008 Option shall continue to vest
and remain outstanding as if you were an employee of the Company through the
next vesting date following the termination of your employment and the post
termination exercise period will commence on such date, subject to the
acknowledgment referred to in Section 5.4 of the Employment Agreement becoming
effective and continued compliance with Section 6 of the Employment Agreement.

2.   Impact of a Change in Control of the Company on the Option and Restricted
Stock. In the event of the occurrence of a Change in Control (as defined in
Section 5.6 of the Employment Agreement), you may resign without Good Reason at
any time after the six month anniversary of such Change in Control upon thirty
days prior written notice and (i) the 2008 Option shall continue to vest and
remain outstanding through the remainder of the original 10 year term as if you
remained in the employ of the Company and (ii) the 2008 Restricted Stock shall
be deemed fully vested on the date of termination, subject to the acknowledgment
referred to in Section 5.4 of the Employment Agreement becoming effective and
continued compliance with Section 6 of the Employment Agreement). In the event
that your employment is terminated without Cause or for Good Reason on or
following a Change in Control of the Company, the 2008 Option and the 2008
Restricted Stock shall be treated in the manner described in the preceding
sentence (subject to the conditions specified.

 



--------------------------------------------------------------------------------



 



Except as set forth herein, the Employment Agreement, the Option Agreement and
the Restricted Stock Agreement remain in full force and effect.

            HLTH CORPORATION
      By:  
/s/ Anne N. Smith
      Name:   Anne N. Smith        Title:   Vice President – Legal     

            ACKNOWLEDGED AND AGREED
     
/s/ Charles A. Mele
    CHARLES A. MELE           

2